Case 8:20-cv-00394-WFJ-SPF Document 43 Filed 03/06/20 Page 1 of 2 PagelD 1280

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

Vv.

KINETIC INVESTMENT GROUP, LLC and

MICHAEL SCOTT WILLIAMS, CASE NO.: 8:20-cev-394

Defendants, and

KINETIC FUNDS I, LLC,

KCL SERVICES, LLC d/b/a LENDACY,

SCIPIO, LLC, LF 42, LLC, EL MORRO

FINANCIAL GROUP, LLC, and KIH, INC.,

f/k/a KINETIC INTERNATIONAL, LLC,

Relief Defendants.

ORDER GRANTING RECEIVER'S MOTION FOR AUTHORIZATION TO EMPLOY
YIP & ASSOCIATES AS FORENSIC ACCOUNTANTS

THIS CAUSE came before the Court on the Receiver’s (the “Receiver’”) Motion for
Authorization to Employ Yip & Associates as Forensic Accountants (Doc. 37), to provide
forensic accounting services to the Receiver (the “Motion”). With the Court having
considered the Motion, and finding that cause exists to grant the Motion, it is hereby
ORDERED as follows:

1. The Motion is GRANTED.

2. The Receiver is authorized, nunc pro tunc to March 6, 2020, to engage Yip &

QB\62075944,1
Case 8:20-cv-00394-WFJ-SPF Document 43 Filed 03/06/20 Page 2 of 2 PagelD 1281

Associates to assist the Receiver in fulfilling his duties under the Order Appointing Receiver
(Doc. 34).
bi Ly
DONE and ORDERED this day of Vert , 2020 in the Middle District

of Florida.

 

UNITED STAEES DISTRICT COURT JUDGE

QB\62075944. |
